Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 July, 2021 has been entered.
REASONS FOR ALLOWANCE
Claims 1-17 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, US20150157971, US20140116945 and US20080264259 are the nearest prior art, but they do not teach nor fairly suggest further in combination a charged multilayer nanofiber filter having a first gsm and a nanofiber mat consisting of a nanofiber layer and a substrate layer having a second gsm wherein the second gsm is less than the first.
As to independent claim 10, US20150157971, US20140116945 and US20080264259 are the nearest prior art, but they do not teach nor fairly suggest further in combination a charged multilayer nanofiber filter having a first gsm and a plurality of charged nanofiber mats and each individual charged nanofiber mat having a second gsm that is less than the first gsm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HAFIZ M. AAMIR/
Examiner
Art Unit 1773


/Jason M Greene/Primary Examiner, Art Unit 1773